UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4334
FRANKLIN D. R. HARGROVE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                           (CR-02-165)

                      Argued: February 26, 2004

                       Decided: April 5, 2004

     Before NIEMEYER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Larry Mark Dash, Assistant Public Defender, Norfolk,
Virginia, for Appellant. Arenda L. Wright Allen, Assistant United
States Attorney, Norfolk, Virginia, for Appellee. ON BRIEF: Frank
W. Dunham, Jr., Federal Public Defender, Frances H. Pratt, Research
and Writing Attorney, Norfolk, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Norfolk, Virginia, for Appellee.
2                    UNITED STATES v. HARGROVE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Franklin Hargrove (Hargrove) appeals some of his convictions and
his sentence arising from false written statements and testimony,
which he gave under oath in connection with his June 1999 Chapter
7 bankruptcy petition and subsequent related bankruptcy proceedings.
For reasons that follow, we affirm.

                                   I.

   The grand jury’s indictment against Hargrove charged seven
counts. The jury returned a general verdict convicting Hargrove on all
counts. Hargrove appeals his convictions with respect to only four of
those counts—Counts Two, Four, Six, and Seven.* Count Two
charged Hargrove with violating 18 U.S.C. § 152(3), by making false
declarations in Schedules A, B, and F of his Chapter 7 bankruptcy
petition, filed June 8, 1999. Count Four charged Hargrove with violat-
ing 18 U.S.C. § 1623, by falsely testifying and declaring under oath
at a bankruptcy hearing (the July 1999 Hearing) that he did not own
a parcel of real property known as "the Flagship Way Property" and
that he only owned two vehicles valued at "[p]robably $400" each,
(J.A. 20). Count Six charged Hargrove with violating 18 U.S.C.
§ 1623, by falsely testifying and declaring under oath at another bank-
ruptcy hearing (the January 2000 Hearing) that he only owned two
vehicles instead of the ten that he actually owned. Count Six listed all
ten vehicles separately. Count Seven charged Hargrove with violating
18 U.S.C. § 1623, by falsely testifying and declaring under oath at a
third bankruptcy hearing (the March 2000 Hearing) that he did not
own certain vehicles and that he had certain amounts of money in var-

   *Hargrove moved for judgment of acquittal, pursuant to Federal Rule
of Criminal Procedure 29, at all times necessary to preserve his suffi-
ciency of the evidence challenges for appellate review.
                      UNITED STATES v. HARGROVE                        3
ious bank accounts. Notably, the district court gave the jury a unanim-
ity instruction pertaining to all counts, which instructed the jury that
it only needed to find one of the falsities alleged in each count to con-
vict Hargrove on that count.

   The district court sentenced Hargrove to a term of eighteen
months’ imprisonment and three years’ supervised release. In calcu-
lating Hargrove’s total offense level under the United States Sentenc-
ing Guidelines (the Sentencing Guidelines), the district court applied
a two-level enhancement for obstruction of justice, pursuant to USSG
§ 3C1.1, resulting in a total offense level of fourteen. Offense level
fourteen, when combined with Hargrove’s Criminal History Category
of I, produced a sentencing range of fifteen to twenty-one months’
imprisonment. Hargrove challenges the district court’s application of
the USSG § 3C1.1 enhancement. Without the § 3C1.1 enhancement,
Hargrove’s sentencing range would have been ten to sixteen months’
imprisonment. Hargrove filed a timely notice of appeal.

                                   II.

                                   A.

    In reviewing the sufficiency of the evidence to support a criminal
conviction, we view the evidence and the reasonable inferences to be
drawn therefrom in the light most favorable to the government, and
we must sustain the verdict if any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.
United States v. Lomax, 293 F.3d 701, 705 (4th Cir.), cert. denied,
537 U.S. 1031 (2002). Also of relevance in the present appeal, is the
longstanding rule that when a jury returns a general verdict on an
indictment charging several acts in the conjunctive, the verdict stands
if the evidence is sufficient with respect to any one of the several acts
charged. Griffin v. United States, 502 U.S. 46, 56-57 (1991) (reversal
not permitted where general verdict could have rested on a theory of
liability without adequate evidentiary support, but adequate evidenti-
ary support existed for valid alternative theory of guilt).

                                   B.

  Hargrove’s sufficiency of the evidence challenge to his conviction
on Count Two for violating 18 U.S.C. § 152(3) is without merit. Sec-
4                      UNITED STATES v. HARGROVE
tion 152(3) provides that "[a] person who—(3) knowingly and fraudu-
lently makes a false declaration, certificate, verification, or statement
under penalty of perjury as permitted under section 1746 of title 28,
in or in relation to any case under title 11 . . . shall be fined under this
title, imprisoned not more than five years, or both." 18 U.S.C.
§ 152(3).

   With respect to the three distinct categories of assets and liabilities
of which Count Two charges Hargrove with making false declarations
in the bankruptcy schedules accompanying his Chapter 7 petition—
i.e., real property, motor vehicles, and outstanding civil judgments—
Hargrove only challenges the sufficiency of the evidence with respect
to his alleged intentional failure to disclose his ownership of the Flag-
ship Way Property in Schedule A. He does not challenge the suffi-
ciency of the evidence with respect to his alleged false declarations
regarding his ownership of vehicles in Schedule B or his alleged false
declarations regarding outstanding civil judgments in Schedule F.
Thus, even assuming arguendo that insufficient evidence exists to
support Hargrove’s conviction on Count Two based upon his failure
to list the Flagship Way Property on Schedule A, under Griffin, Har-
grove’s conviction on Count Two must stand. Griffin, 502 U.S. at 56-
57.

                                    C.

   Hargrove’s sufficiency of the evidence challenge to his conviction
on Count Four for violating 18 U.S.C. § 1623 is without merit. Sec-
tion 1623(a) provides, in relevant part:

        Whoever under oath (or in any declaration, certificate,
     verification, or statement under penalty of perjury as permit-
     ted under section 1746 of title 28, United States Code) in
     any proceeding before or ancillary to any court or grand jury
     of the United States knowingly makes any false material
     declaration . . . shall be fined under this title or imprisoned
     not more than five years, or both.

18 U.S.C. § 1623(a).
                      UNITED STATES v. HARGROVE                        5
   Count Four charged Hargrove with violating 18 U.S.C. § 1623, by
falsely declaring under oath that he owned no real property, and that
he owned only two particular Chevrolet vehicles, valued at $400 each.
On appeal, with respect to Count Four, Hargrove only challenges the
sufficiency of the evidence with respect to his allegedly false denial
of ownership of the Flagship Way Property. Thus, even assuming
arguendo that the evidence is insufficient to support Hargrove’s con-
viction on Count Four based upon his denial of ownership of the Flag-
ship Way Property, under Griffin, Hargrove’s conviction on Count
Four must stand. Griffin, 502 U.S. at 56-57.

                                   D.

   Hargrove’s sufficiency of the evidence challenge to his conviction
on Count Six for violating 18 U.S.C. § 1623 is without merit. Count
Six charged Hargrove with violating 18 U.S.C. § 1623, by falsely tes-
tifying and declaring under oath at the January 2000 Hearing that he
only owned two vehicles, when in fact he owned a total of ten, includ-
ing a 1988 Jaguar that he had not disclosed. Hargrove contends that
insufficient evidence exists to support his conviction on Count Six,
because: (1) he actually admitted to owning three vehicles at the Janu-
ary 2000 Hearing; and (2) the other vehicles the government alleges
that he owned were not owned by him, but rather were owned by dif-
ferent corporations, as evidenced by such vehicles’ certificates of title
issued by the State of Virginia.

   The gist of the government’s response is that the corporations listed
as title holders are actually sham corporations over which Hargrove
had exclusive control. With the exception of the United States Shorin-
Ryu Karate-do Association, we need not evaluate the evidence before
the jury regarding the extent of Hargrove’s control over the various
corporations listed as the respective title owners of the various vehi-
cles, which Count Six charged Hargrove with intentionally failing to
disclose at the January 2000 Hearing. When viewed in the light most
favorable to the government, the record contains more than sufficient
evidence of Hargrove’s ownership of the 1988 Jaguar to convict him
on Count Six. Under Griffin, this is enough to affirm. Griffin, 502
U.S. at 56-57.

  Hargrove incorporated the United States Shorin-Ryu Karate-do
Association on May 17, 1988, as a nonstock, nonprofit corporation
6                     UNITED STATES v. HARGROVE
under the laws of Virginia. Hargrove was the initial registered agent
and sole initial director. Hargrove is also listed on other documents
as the corporation’s president. United States Shorin-Ryu Karate-do
Association was terminated by operation of law numerous times,
although Hargrove always managed to revive it by complying with
the applicable Virginia statutes.

   On April 25, 1998, Hargrove purchased a 1988 Jaguar, which vehi-
cle was titled in his name on June 3, 1998. The corporate existence
of United States Shorin-Ryu Karate-do Association was terminated by
operation of law on September 30, 1998, and was not reinstated until
June 22, 1999. In his application for reinstatement, Hargrove listed
himself as the registered agent and as holding the corporate office of
"President." (J.A. 986). At the time of its termination on September
30, 1998, Hargrove was listed as the registered agent and director, and
the Flagship Way Property, where Hargrove resided at the time, was
listed as the registered office address.

   On February 13, 1999, only four months prior to his Chapter 7 peti-
tion, Hargrove transferred the title of his 1988 Jaguar to the then
defunct United States Shorin-Ryu Karate-do Association. During his
direct testimony at trial in this case, Hargrove admitted that he contin-
ued to drive the 1988 Jaguar after he transferred its title, although he
said "[n]ot much, because it was easy to break down." (J.A. 622).

   From the above evidence, a rational trier of fact could have found
that, at the time of the January 2000 Hearing, Hargrove actually
owned the 1988 Jaguar, and that his transfer of title to the then
defunct, but later revived, United States Shorin-Ryu Karate-do Asso-
ciation was just a sham to protect an asset from liquidation in bank-
ruptcy, such that he made a false declaration under oath at the January
2000 Hearing when he failed to include the 1988 Jaguar as one of the
vehicles that he owned. Cf. Buckeye Union Cas. Co. v. Robertson,
147 S.E.2d 94, 97 (Va. 1966) (discussing ownership of a vehicle for
insurance purposes and stating that a "title certificate [is] only prima
facie evidence of ownership, and that the presumption of ownership
evidenced by the certificate of title may be overcome by evidence that
the true owner of the vehicle is a person other than the one in whose
name the vehicle is registered"). Accordingly, we affirm Hargrove’s
conviction on Count Six.
                      UNITED STATES v. HARGROVE                        7
                                   E.

   Hargrove’s challenge to the sufficiency of the evidence to support
his conviction on Count Seven for violating 18 U.S.C. § 1623 is with-
out merit. Count Seven charged Hargrove with violating 18 U.S.C.
§ 1623, by falsely denying, under oath at the March 2000 Hearing, his
ownership of a 1951 Pontiac Skychief, a 1958 Mercedes Benz, a 1963
Mercedes Benz, and a 1964 Mercedes Benz. Additionally, Count
Seven charged Hargrove with making false statements regarding his
bank accounts, while under oath at the March 2000 Hearing.

   With respect to Count Seven, Hargrove only challenges the suffi-
ciency of the evidence with respect to his alleged false statements
about the vehicles. Indeed, he does not challenge the sufficiency of
the evidence regarding his alleged false statements regarding his bank
accounts. Therefore, under Griffin, even if the evidence is insufficient
to support the allegations of Hargrove’s false statements regarding the
vehicles, his conviction on Count Seven stands. Griffin, 502 U.S. at
56-57.

  In summary, we affirm Hargrove’s convictions on Counts Two,
Four, Six, and Seven.

                                  III.

   Lastly, Hargrove argues that the district court clearly erred in
applying a two-level sentencing enhancement for obstruction of jus-
tice, pursuant to USSG § 3C1.1. USSG § 3C1.1 authorized the district
court to increase Hargrove’s offense level by two levels if the court
found, by a preponderance of the evidence, that Hargrove willfully
obstructed or impeded, or attempted to obstruct or impede, the admin-
istration of justice during the course of the investigation, prosecution,
or sentencing, and the obstructive conduct related to any of Har-
grove’s offenses of conviction and any relevant conduct or to a
closely related offense. A defendant’s perjury during his criminal trial
is sufficient to support application of a § 3C1.1 enhancement. USSG
§ 3C1.1, comment. n.4(b).

  Here, the district court found that the government proved, by a pre-
ponderance of the evidence, that Hargrove willfully testified falsely
8                   UNITED STATES v. HARGROVE
on a material matter when he took the stand during his trial and
denied owning the 1988 Jaguar. This finding is one among many
alternative findings upon which the district court relied in applying
the § 3C1.1 enhancement to increase Hargrove’s offense level under
the Sentencing Guidelines by two levels. This finding is not clearly
erroneous. Accordingly, we affirm Hargrove’s sentence.

                                IV.

  In conclusion, we affirm Hargrove’s convictions on Counts Two,
Four, Six, and Seven. We also affirm his sentence.

                                                        AFFIRMED